DETAILED ACTION
	This Office action is a correction to the previously mailed Notice of Allowance of March 30, 2022.  Claims 1-5 were allowed and claims 6-18 were cancelled; however, upon further consideration, additional claims are being allowed as discussed below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joshua Cohen on April 28 and 29, 2022.

The claims have been amended as follows: 

Claim 1. 	An immobilization apparatus configured to be coupled to a patient support, the immobilization apparatus comprising: 
a frame;
a preform formed from a low melting temperature thermoplastic and configured to be formed to an anatomy of [[a]] the patient, the preform being coupled to the frame; 
separate locks mounted to the frame each configured to lock the immobilization apparatus relative to the patient support, each of the separate locks having a plunger extending along a plunger axis, and each of the plungers being movable along the respective plunger axis between a locked position and an unlocked position;
separate adjusters each configured to be associated with a corresponding one of the separate locks and each configured to selectively adjust a distance between the frame and the patient support along the plunger axis of the corresponding one of the separate locks;
the separate adjusters being separate from one another such that the distance between the frame and the patient support [[at]] along the plunger axis of the corresponding one of the separate locks is adjustable independent of the distance between the frame and the patient support [[at]] along the plunger axis of another one of the separate locks, each of the separate adjusters being further configured to extend about the plunger axis of the corresponding one of the separate locks.

Claim 2. 	The immobilization apparatus according to claim 1 comprising at least five said separate locks and at least five said separate adjusters each configured to be associated with a corresponding one of the separate locks and each configured to selectively adjust the distance between the frame and the patient support along the plunger axis of the corresponding one of the separate locks.

Claim 3. 	The immobilization apparatus according to claim 1, wherein:
the frame is a split frame including at least two separate frame portions configured to be positioned adjacent portions of the anatomy of the patient, the preform being coupled to the at least two separate frame portions and extending therebetween, wherein the at least two separate frame portions are not connected to one another other than by the preform; and 
at least one of the separate locks is mounted to at least one of the at least two separate frame portions of the split frame of the immobilization apparatus.

Claim 4. 	The immobilization apparatus according to claim 1, wherein each of the separate adjusters is further configured to rotate about [[an]] a respective adjuster axis.

Claim 5. 	The immobilization apparatus according to claim 4, wherein the respective adjuster axis and the plunger axis of the corresponding one of the separate locks are co-axial.

Claim 10. 	A system for immobilizing an anatomy of a patient, the system comprising: 
a patient support configured to support the patient; and 
the immobilization apparatus of claim 1 wherein 
the frame is a split frame including at least two separate frame portions configured to be positioned adjacent portions of the anatomy of the patient; 
the preform is coupled to the at least two separate frame portions and extends therebetween; 
the separate locks are mounted to each of the at least two separate frame portions of the split frame of the immobilization apparatus; and 
the separate adjusters are each configured to selectively adjust a distance between one of the at least two separate frame portions of the split frame of the immobilization apparatus and the patient support; 
the separate adjusters being separate from one another such that the distance between one of the at least two separate frame portions of the split frame of the immobilization apparatus and the patient support at one of the separate locks is adjustable independent of the distance between the one of the at least two separate frame  portions and the patient support at another one of the separate locks.

Claim 11. 	A system for immobilizing an anatomy of a patient, the system comprising: 
a patient support configured to support the patient, the patient support including a plurality of spaced protrusions or pins; 
an immobilization apparatus configured to be coupled to the patient support, the immobilization apparatus including 
a preform formed from a low melting temperature thermoplastic and configured to be formed to the anatomy of the patient, 
a frame attached to the preform and configured to be positioned adjacent the anatomy of the patient, the frame defining a plurality of openings or channels each sized to receive one of the protrusions or pins; and 
separate locks mounted to the frame each configured to lock the immobilization apparatus relative to the patient support, each of the separate locks having a plunger extending along a plunger axis, and each of the plungers being movable along the respective plunger axis between a locked position and an unlocked position; 
separate adjusters each configured to be associated with a corresponding one of the separate locks and each configured to selectively adjust a distance between the frame and the patient support along the plunger axis of the corresponding one of the separate locks while the immobilization apparatus is coupled to the patient support, the separate adjusters being separate from one another such that the distance between the frame and the patient support along the plunger axis of the corresponding one of the separate locks is adjustable independent of the distance between the frame and the patient support along the plunger axis of another one of the separate locks, each of the separate adjusters being further configured to extend about the plunger axis of the corresponding one of the separate locks;  
the openings or channels being positioned to facilitate alignment with the patient support such that the frame of the immobilization apparatus is positionable on the patient support for locational accuracy to ensure the repeatability of placement of the immobilization apparatus on the patient support.

Claim 12 is cancelled.

Claim 13 is cancelled.

Claim 16. 	The system according to claim 11 wherein 
the frame is a split frame including at least two separate frame portions configured to be positioned adjacent portions of the anatomy of the patient; 
the preform is coupled to the at least two separate frame portions and extends therebetween; 

the separate locks are mounted to each of the at least two separate frame portions of the split frame of the immobilization apparatus; and 
the separate adjusters are each configured to selectively adjust a distance between one of the at least two separate frame portions of the split frame of the immobilization apparatus and the patient support; 
the separate adjusters being separate from one another such that the distance between one of the at least two separate frame portions of the split frame of the immobilization apparatus and the patient support at one of the separate locks is adjustable independent of the distance between the one of the at least two separate frame portions and the patient support at another one of the separate locks.

Claim 17. 	A method for immobilizing an anatomy of a patient relative to a patient support, the method comprising:
forming a preform of an immobilization apparatus to the anatomy of the patient;
positioning separate locks of a frame of the immobilization apparatus for locking the immobilization apparatus relative to the patient support such that a plunger or pin of each of the separate locks is movable along a plunger or pin axis between a locked position and an unlocked position;
selectively adjusting a distance between the frame and the patient support along the plunger or pin axis of a corresponding one of the separate locks with a separate adjuster associated with [[a]] the corresponding one of the separate locks;
wherein the distance between the frame and the patient support [[at]] along the plunger or pin axis of the corresponding one of the separate locks is adjusted independent of the distance between the frame and the patient support [[at]] along the plunger or pin axis of another one of the separate locks, each of the separate adjusters being further configured to extend about the plunger or pin axis of the corresponding one of the separate locks.

Claim 18. 	The method of claim 17, further comprising:
selectively adjusting a distance between the frame and the patient support along the plunger or pin axis of another one of the separate locks with a separate adjuster associated with the another one of the separate locks;
wherein the distance between the frame and the patient support at the plunger or pin axis of the one of the separate locks is adjusted independent of the distance between the frame and the patient support at the plunger axis of the another one of the separate locks.

Allowable Subject Matter
Claims 1-11 and 14-18 are allowed.

The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claims could either not be found or was not suggested in the prior art of record.  The subject matter not found was an immobilization apparatus configured to be coupled to a patient support, the immobilization apparatus including separate locks mounted to a frame, each of the separate locks having a plunger extending along a plunger axis, and each of the plungers being movable along the plunger axis between a locked position and an unlocked position; separate adjusters each configured to be associated with a corresponding one of the separate locks and each configured to selectively adjust a distance between the frame and the patient support along the plunger axis of the corresponding one of the separate locks; and each of the separate adjusters being further configured to extend about the plunger axis of the corresponding one of the separate locks, in combination with the other elements (or steps) in the claims.
The prior art of record does not teach an immobilization apparatus configured to be coupled to a patient support, the immobilization apparatus including separate locks mounted to a frame, each of the separate locks having a plunger extending along a plunger axis, and each of the plungers being movable along the plunger axis between a locked position and an unlocked position; separate adjusters each configured to be associated with a corresponding one of the separate locks and each configured to selectively adjust a distance between the frame and the patient support along the plunger axis of the corresponding one of the separate locks; and each of the separate adjusters being further configured to extend about the plunger axis of the corresponding one of the separate locks, which provides a single, co-located component that is conveniently capable of performing both adjustment and fixing functions.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821. The examiner can normally be reached Monday - Friday, 9am - 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E. Bredefeld, can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        4/29/2022